Citation Nr: 1123659	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-44 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, the Veteran indicated that he wanted a hearing at the RO before a traveling Veterans Law Judge (VLJ).  The Veteran withdrew his request for a hearing on August 13, 2010.  Accordingly, the request for a hearing is deemed to have been withdrawn and no further action is required.  38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's tinnitus began in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In view of the favorable decision in this case, a detailed discussion addressing whether the mandates of the Veterans Claims Assistance Act of 2000 (VCAA) compliance is not warranted.  To the extent necessary, VA has fulfilled its duty to notify and to assist the Veteran in the development of his claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  In view of the Board's favorable decision to grant service connection for tinnitus, no prejudice will result to the Veteran by the Board's consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the United States Court of Appeals for Veterans Claims' (Court's) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis 

The Veteran asserts that he is entitled to service connection for tinnitus.  A review of the Veteran's record shows that when affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.

The Veteran's DD-214 shows that he was a Missile Launch officer and received the Small Arms Expert Marksmanship Ribbon with one Bronze Star while in service.  His service treatment records show that he had normal hearing when he entered service and made no complaints of tinnitus.  A record dated in November 1975 shows that the Veteran had noticed tinnitus for the first time in July 1973 when he was in flight training.  He was discharged from navigator school in January 1974 due to eustachian tube dysfunction.  The Veteran was on missile duty in April 1974 and noted tinnitus.  In April 1975 the Veteran was treated for ear pain.  In June 1975 he received treatment for hearing loss and eustachian tube dysfunction was noted.  An audiogram conducted in November 1975 showed bilateral hearing loss.  February 1976 records show that the Veteran's hearing was to be monitored quarterly and that he experienced ringing in his ears for about five hours after alert duty.  

The Veteran was seen in November 2008 by his private examiner.  At the time of the examination the Veteran complained of tinnitus and reported a history of noise exposure during his service.  His private doctor, Dr. E.F.S., stated that he reviewed the Veteran's service treatment records and "some other records that he provided for the claimed condition."  Dr. E.F.S. found acoustic trauma consistent with excessive noise exposure since 1975 and also indicated that symptoms of tinnitus had worsened through the years.  He found the acoustic trauma was not consistent with the aging process.  Dr. E.F.S. concluded that the Veteran's hearing loss in high frequencies is greater than the normal aging process and corresponds to military noise exposure in 1975 or shortly before 1975  It was noted that in regard to both hearing loss and tinnitus, that the inservice noise exposure was the source of his problems.    

The Veteran was afforded a VA examination in February 2009.  The examiner noted the Veteran's 20 plus years of service and noted that in 1975 the Veteran engaged in deep-sea diving and descended 10,000 feet rapidly.  She also noted that the Veteran experienced eustachian tube dysfunction in the right ear on several occasions.  The examiner noted a series of hearing tests which showed conductive hearing loss bilaterally, worse in the right ear than in the left.  The examiner noted that once the eustachian tube dysfunction was resolved the Veteran returned to base line.  The examiner concluded that it is less likely than not that the Veteran's tinnitus began in service because his tinnitus is low frequency in composition and mild in degree of severity. 

The Board finds that the evidence is in equipoise.  The private medical examiner attributes the Veteran's tinnitus to service, due to inservice exposure to loud noises.  There is also extensive evidence of tinnitus in service.  The Veteran has made credible statements that his tinnitus started in service and that he has experienced continuous tinnitus since service.  The VA examiner states that there is no nexus between the current tinnitus and service, because the Veteran's tinnitus is low frequency.  The VA examiner did not address, however, the Veteran's credible assertions of continuity of symptoms of tinnitus in service.  Thus the probative value of that report is reduced.  

As the evidence is in equipoise, the Board must find in favor of the Veteran.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  For these reasons, service connection for tinnitus is warranted, and his claim must be granted. 

(CONTINUED ON NEXT PAGE)





ORDER

Service connection for tinnitus is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


